Title: 1771. Sunday June 2d.
From: Adams, John
To: 


       Heard Mr. Wheeler, late Minister of Harvard, at Worcester all day.
       Here I saw many Faces much altered and many others not at all, since I first knew this Place which is now 16 Years. Here I saw many young Gentlemen, who were my Scholars and Pupils, when I kept School, here—Jno. Chandler Esq. of Petersham, Rufus Chandler, the Lawyer, Dr. Wm. Paine, who now studies Physick with Dr. Holyoke of Salem, Nat. Chandler, who studies Law with Mr. Putnam, and Dr. Thad. Maccarty, who is now in the Practice of Physick at Dudley. Most of these began to learn Latin with me.
       Memorandum. Gard. Chandler Yesterday said, that many Regulations were wanting, but the Town of Boston more than any Thing—and that after Election every Body used to be enquiring, who was chosen Councillors, very anxious and inquisitive to know. But now no Body asked any Thing about it. And Putnam said Yesterday He did not like the Town of Boston, He did not like their Manners—&c. I record these curious Speeches, because they are Characteristick of Persons, and of the Age.
       Drank Tea at Mr. Putnams with Mr. Paine, Mrs. Paine, Dr. Holyokes Lady and Dr. Billy Paine. The Dr. is a very civil, agreable and sensible young Gentleman.
       Went in the Evening over to G. Chandlers and chatted with him an Hour. He is very bitter vs. the Town of Boston. I hate ’em from my Soul says he.—Great Patriots—were for Non Importation, while their old Rags lasted, and as soon as they were sold at enormous Prices, they were for importing—no more to be heard about Manufactures— and now, there is a greater Flood of Goods than ever were known—and as to Tea, those who were most strenuous against it are the only Persons who have any to sell.
       Jno. Chandler Esqr. of Petersham came into P.s in the Evening from Boston Yesterday, and gave us an Account of Mr. Otis’s Conversion to Toryism.—Adams was going on, in the old Road, and Otis started up and said they had gone far enough in that Way, the Governor had an undoubted Right to carry the Court where he pleased, and moved for a Committee to represent the Inconveniences of sitting there, and moved for an Address to the Governor. He was a good Man—the Ministers said so—the Justices said so and it must be so— and moved to go on with Business, and the House voted every Thing he moved for.—Boston People say he is distracted, &c.
      